IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
CHEYANNE CHRISTINA WOODS,

              Petitioner,

v.                                                     Case No. 5D16-1486

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed May 20, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Jennifer M. Manyen, of Appeals Law
Group, Orlando, for Petitioner.

No appearance, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the order denying post-

conviction relief rendered March 23, 2016, in Case No. 2012-CF-008312-B-O, in the

Circuit Court in and for Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


PALMER, EVANDER, BERGER, JJ., concur.